86 N.Y.2d 786 (1995)
655 N.E.2d 701
631 N.Y.S.2d 604
In the Matter of Ralph M. Mohr, a Commissioner of the Erie County Board of Elections, Respondent,
v.
Harold W. Schroeder et al., Respondents, and Beverly A. Mazur, Appellant.
Court of Appeals of the State of New York.
Argued August 30, 1995.
Decided August 31, 1995.
Jasen, Jasen & Sampson, Buffalo (Mark Matthew Jasen of counsel), for appellant.
Offermann, Cassano, Pigott & Greco, Buffalo (Eugene F. Pigott, Jr., of counsel), for Ralph M. Mohr, a Commissioner of the Erie County Board of Elections, respondent.
Albrecht, Maguire, Heffern & Gregg, P. C., Buffalo (John M. Curran of counsel), for Harold W. Schroeder, respondent.
Kenneth A. Schoetz, County Attorney of Erie County, Buffalo, for Erie County Board of Elections, respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Order reversed and order of Supreme Court, Erie County, reinstated for the reasons stated in the opinion by Justice Mario J. Rossetti at Supreme Court (162 Misc 2d 584).